Title: To Alexander Hamilton from Thomas Parker, 19 December 1799
From: Parker, Thomas
To: Hamilton, Alexander


          
            Sir
            Camp Near Harpers ferry 19th Decr 1799
          
          I have Received your letter of the 9th Inst Covering a list of the officers of the 2d Regt Except Lieut Little who does not appear on the List.
          I Imagene this must have arisen from mistake as mister Littles name is in the pay office & he has been Regularly mustered & done duty for Several months
          I am Requested by the Revd Mr Hill to Beg that you will Inform him through me whether it is probable that appropriations will be made for the payment of Chaplains as the 3rd Section of the Law of the 16th of July 98 has made provision for their appointment
          If the omission of Mr Littles name has arisen from mistake be so Obliging as to Inform me of It & have the thing set Right
          with the highest Respect I have the honor to be Sir Your Obed Servt
          
            Thomas Parker
          
        